Citation Nr: 0710844	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to October 25, 2001, 
for the assignment of a 30 percent evaluation for dermatitis, 
chronic, left and right legs.  


REPRESENTATION

Veteran represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1962 to January 
1964.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  

The Board remanded this matter for evidentiary development in 
October 2004.  Later, in a September 2005 decision, the Board 
denied the veteran's claim at issue here.  The veteran then 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2006, pursuant to an 
October 2006 joint motion filed by VA and by the veteran's 
counsel, the Court ordered remand of this matter to the Board 
for further consideration.  (It is undisputed that the 
"claim" for increase was received on October 25, 2001, not 
October 21, 2001.   Accordingly, the Board will proceed on 
the basis that the references in the record to the latter 
date may be characterized as de minimis in nature.)


FINDINGS OF FACT

1.	The veteran did not appeal, in a timely manner, the 
Board's August 2001 decision, which denied the veteran's 
claim to a higher disability rating for his skin disorder.    

2.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran's skin disorder was productive of 
constant exudation or itching in the year prior to October 
25, 2001.    


CONCLUSION OF LAW

The criteria for an effective date one year earlier than 
October 25, 2001, for the 30 percent evaluation of the 
veteran's skin disorder have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.157, 3.400, 
4.118 (2006), Diagnostic Codes 7806, 7817 (prior to and from 
August 30, 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for a skin 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in October 2003 and December 2004.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements of his claim and the evidence needed to substantiate 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VA requested from the veteran relevant evidence, 
or information regarding evidence which VA should obtain for 
the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claim.  

The Board a deficiency with VCAA notification, however.  VA 
did not provide complete notification to the veteran before 
the initial adjudication of his claim in April 2003.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  Nevertheless, the Board finds no 
prejudice here in proceeding with a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
VA (following the December 2004 notification) readjudicated 
the veteran's claim in a June 2005 Supplemental Statement of 
the Case.  See Mayfield, 444 F.3d 1328.  And, as will be 
noted below, the veteran's claim will be granted.  So the 
veteran will not be negatively affected by the timing of the 
notice here.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the RO obtained medical records relevant to 
the appeal.  And VA provided the veteran with VA compensation 
examination to help him in supporting his claim.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Veteran's Claim to an Earlier 
Effective Date

The veteran claims entitlement to an effective date earlier 
than October 25, 2001 for the assignment of a 30 percent 
evaluation for his skin disorder.  Specifically, he claims 
entitlement to a June 30, 1995 effective date.  The Board 
agrees with his claim to an effective date prior October 25, 
2001.  But the Board finds an October 25, 2000 effective date 
appropriate here rather than the June 30, 1995 effective date 
the veteran seeks.  

        Background  

VA service connected the veteran's skin disorder in October 
1972.  In June 1995, the veteran filed an increased rating 
claim, seeking an evaluation beyond the then-assigned 10 
percent.  This claim was denied by the RO in a May 1996 
rating decision.  The veteran appealed this decision to the 
Board, which, ultimately, in August 2001, denied the 
veteran's claim.  

In a statement received by the RO on October 25, 2001, the 
veteran stated "I w[a]nt to file a Notice of Appeal before 
the Court of Appeals for Veterans Claims."  In response, the 
RO notified the veteran by letter dated November 5, 2001, 
stating that it could not accept the appeal, and referring 
the veteran to instructions on how to file such an appeal, in 
the VA Form 4597 that had already been sent to him.  This 
letter also indicates that the RO provided the veteran with 
an additional copy of VA Form 4597 as an enclosure.  The 
record demonstrates that the veteran then filed an appeal 
with the Court on December 19, 2001.  In an Order dated 
February 22, 2002, however, the Court notified the veteran 
that, due to untimeliness, his appeal would not be accepted.  

The record demonstrates that the RO nevertheless accepted the 
veteran's October 25, 2001 statement to the RO (in which he 
attempted to appeal to the Court) as another increased rating 
claim.  As such, the RO ordered further inquiry into the 
status of the veteran's skin disorder.  Following review of 
additional VA and private medical evidence, the RO increased 
the veteran's disability evaluation from 10 to 30 percent 
disabling in April 2003.  

In May 2003, the veteran filed a notice of disagreement with 
this decision.  In relevant part, he argued that the RO 
should establish June 30, 1995 as the effective date of the 
increase to 30 percent for his skin disorder.  He reiterated 
his contention in a timely September 2003 appeal to the 
Board.  In October 2004, the Board remanded this matter for 
further medical inquiry.  And then, in September 2005, the 
Board denied the veteran's claim to an earlier effective 
date.  

The veteran appealed the Board's September 2005 denial to the 
Court.  In an October 2006 Order, the Court vacated the 
Board's decision.  Pursuant to that Order, the Court directed 
the Board to address anew whether the veteran is entitled to 
an effective date prior to October 25, 2001 for the 
assignment of a 30 percent evaluation for dermatitis, 
chronic, left and right legs.  

	Applicable Law Concerning Effective Dates 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

	Analysis 

In determining the "date of receipt of claim" of the 
veteran's "claim for increase", the Board must, at the 
outset, address three issues.  First, was the August 2001 
Board decision a final decision; or, has the June 30, 1995 
claim continued in active appellate status?  Second, did the 
RO properly construe the veteran's "appeal" statement filed 
with the RO on October 25, 2001 as a claim for increase?  
Third, is there medical evidence of record which would 
support finding an effective date up to one year prior to the 
date of receipt of the veteran's claim for increase (i.e., as 
early as October 25, 2000)?   

As to the first issue - the record is clear that the Board 
notified the veteran of its August 2001 decision.  38 
U.S.C.A. § 5104.  This is evidenced by the cover letter 
mailed to the veteran at his stated address, by the fact that 
the veteran attempted to appeal the August 2001 decision, and 
by the RO's response to the veteran's October 2001 "appeal" 
statement.  It is also clear in the record that the Board 
informed the veteran of his appellate rights with regard to 
the Board decision.  And it is clear, based on the Court's 
dismissal, that the veteran did not avail himself of these 
rights in a timely manner.  Given this factual predicate, it 
is clear that the Board's August 2001 decision became final.  
As a result, the veteran waived his right to contest the 
appropriateness of the 10 percent disability evaluation 
assigned from June 30, 1995.  Even if his contention had 
merit, the issue has been precluded from further adjudication 
by the finality of the August 2001 Board decision.  See 38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 20.1100, 20.1104.

As to the second issue - the June 30, 1995 claim for increase 
was finally decided by the Board in August 2001.  Therefore, 
the Board finds acceptable that the RO construed the 
veteran's October 25, 2001 "appeal" as a "claim for 
increase" under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
The veteran expressed dissatisfaction with his then-current 
10 percent evaluation in his statement.  Even though he 
couched his statement as an appeal to the Court, he 
communicated in that statement his interest in a higher 
disability evaluation.  Therefore, the evidence of record 
supports the RO's rationale in choosing October 25, 2001 as 
the date claim for increase under 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

As to the third issue - whether medical evidence supports an 
earlier effective date in the year prior to the date of claim 
for increase - the Board disagrees with the RO's assignment 
of the effective date here.  As noted, VA law and regulations 
guide the Board to consider medical evidence of record 
preexisting the date of claim for increase.  The earliest 
possible effective date for increased rating claims is the 
date on which the claim was filed, or, with supporting 
medical evidence showing an increase in disability prior to 
this date, a date of up to one year prior to the date of 
filing.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 
3.400(o).  So, in this case, this authority guides the Board 
to consider medical evidence of record in existence in the 
year prior to the date of the veteran's claim for increase on 
October 25, 2001.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.157, 3.400(o).  

The Board has reviewed the medical evidence of record vis a 
vis the relevant diagnostic codes addressing the veteran's 
skin disorder.  As will be detailed further below, the Board 
finds that there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove his claim (articulated in his representative's May 
2006 Appellant's Brief to the Court) that the severity of his 
skin disorder warrants an effective date of October 25, 2000.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

The veteran's skin disorder is currently rated under 
Diagnostic Codes 7817-7806.  In the assignment of diagnostic 
code numbers, hyphenated diagnostic codes may be used.  The 
number assigned to the residual condition on the basis of 
which the rating is determined will generally represent 
injuries.  Diseases will be identified by the number assigned 
to the disease itself, with the residual condition added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2006).

The Board notes that VA amended these diagnostic codes on 
August 30, 2002, during the pendency of the veteran's claim.  
As such, the Board will review the older and newer criteria 
in its decision addressing the applicability of a 30 percent 
evaluation during the period from October 25, 2000 to October 
25, 2001.  

Under the old criteria, dermatitis exfoliativa is designated 
under Diagnostic Code [DC] 7817 and is to be rated as eczema 
under DC 7806.  Under DC 7806, a 30 percent evaluation is due 
with evidence of exudation or itching constant, extensive 
lesions, or marked disfigurement.  

With the change in law, disability criteria are provided 
under both DC 7817 and under DC 7806.  

The new criteria under DC 7817 provides that a 30 percent 
evaluation is due for exfoliative dermatitis for any extent 
of involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

The new criteria under DC 7806 provides that a 30 percent 
evaluation is due for dermatitis or eczema with evidence of 
exposure from 20% to 40% of the entire body or 20% to 40% of 
exposed areas affected; or the need for systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.

In addressing the state of the veteran's skin disorder from 
October 25, 2000 to October 25, 2001, the Board has reviewed 
private and VA medical records.  The medical evidence of 
record clearly demonstrates that the veteran has a skin 
disorder on both his right and left lower extremities.  But 
the evidence demonstrates that a rating of 30 percent would 
not be appropriate between October 25, 2000 and October 25, 
2001 based on the revised DCs 7817 and 7806.  In short, there 
is no evidence that the veteran's skin disorder is 
generalized or systemic, involves systemic therapy for a  
total duration of six weeks or more during a relevant 12 
month period, or affects 20 to 40 percent of the entire body 
or 20 to 40 percent of the exposed areas of the body.  See 
38 C.F.R. § 4.118, DCs 7817, 7806 (2006).  

Photographic evidence in the record demonstrates that the 
veteran's disorder is primarily located on unexposed areas of 
the body (i.e., his feet and legs).  Given its location, the 
disorder can be covered and kept from others' view.  

The disorder does not involve at least 20 percent of the 
veteran's entire body, or more than 20 percent of his exposed 
areas.  The photographic evidence demonstrates that the skin 
disorder covers less than 20 percent of the entire body.  The 
January 2005 VA compensation examiner estimated that the skin 
disorder affects less than 5 percent of the veteran's body.  
And there is no evidence of record that the veteran 
experiences this disorder on the exposed areas of his body 
such as his hands, face, or neck.  

The skin disorder is not treated by constant or near-constant 
systemic therapy.  The veteran has been prescribed many 
topical solutions, including steroidal solutions.  And the 
veteran has received injections for localized skin treatment.  
But the evidence of record shows, as the January 2005 VA 
examiner noted, that the veteran has not been treated with 
systemic corticosteroids or other immunosuppressive drugs.  

Finally, there is no evidence of record that the veteran has 
received treatment from light therapies such as PUVA 
(psoralen with long-waive ultraviolet-A light), UVB 
(ultraviolet-B light), or electron beam therapy.     

As such, a rating of 30 percent would not be due here under 
the newer criteria noted in 38 C.F.R. § 4.118, DCs 7817, 7806 
(2006).  

Nevertheless, the Board finds the record in equipoise with 
regard to whether an evaluation of 30 percent is due here 
between October 25, 2000 and October 25, 2001.  Based on the 
older criteria under DC 7806, a 30 percent evaluation is due 
with evidence of exudation or itching constant, extensive 
lesions, or marked disfigurement.  While the evidence clearly 
shows that the veteran's disorder is not productive of 
extensive lesions or marked disfigurement, the evidence 
strongly suggests the presence here of constant exudation and 
itching from October 25, 2000 onward.  

The Board notes that the record contains no medical evidence 
dated between October 2000 and October 2001.  However, the 
evidence prior to October 2000, and after October 2001, 
consistently reflects the veteran's complaints of constant 
itching, evidence of pus, and evidence of pruritus.  As such, 
the evidence approximates the criteria for 30 percent under 
the older version of DC 7806.  A March 1997 VA compensation 
examination report notes a pruritic, migratory rash on the 
veteran's lower extremities, which the examiner believed to 
be subject to a vicious scratch/itch cycle.  A January 1998 
VA compensation examination report notes the veteran's 
complaint that his skin disorder was itchy "all the time."  
Moreover, a November 2001 private medical record was positive 
for pruritus and pus.  And a December 2001 lay statement from 
the veteran's spouse noted the veteran's constant itching, 
open sores, resulting pus, and crusting.   Based on this 
evidence, it is fair to conclude that the veteran's skin 
disorder was productive of constant itchiness well before 
October 2001.  Hence, the Board finds a 30 percent rating 
appropriate in the year prior to October 25, 2001.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 3.400(o).  

As such, the Board cannot find that the evidence 
preponderates against the veteran's claim to an earlier 
effective date.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim for benefits the evidence must 
preponderate against that claim).  This is an appropriate 
case, therefore, in which to invoke VA's doctrine of 
reasonable doubt, but only with regard to the veteran's claim 
that an October 25, 2000 effective date is appropriate here.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Importantly, the Board continues to find the preponderance of 
the evidence against the veteran's claim to an effective date 
here of June 30, 1995, or to any other date prior to October 
25, 2000.  Id.  






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date one year earlier than 
October 25, 2001, for the assignment of a 30 percent 
evaluation for dermatitis, chronic, left and right legs, is 
granted.     



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


